Citation Nr: 1236761	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder and schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records show that the Veteran experienced significant problems with stress and anxiety.  In January 1981, he reported experiencing a sharp pain in the head for the past 4 to 5 months when attempting to relax and being unable to concentrate because of mental strain.  It was noted that he had been seeing a community mental health professional one time per week for mental stress, including problems at work, for the past 2 1/2 months.  It appears that the treatment consisted of relaxation therapy.  In February 1981, the Veteran was noted to have sharp head pains and a feeling that he was about to go crazy.  He reported he was being pressured too much without enough time to release the pressure.  He was observed to be depressed and strained, and to look like he was about to give up on living.  It was found that he needed to continue to receive mental evaluations.  The Veteran was also seen in July and September 1982 for chest pain, which he reported to be stress-related.  In September 1982, after being seen at the emergency room, he was instructed to make an appointment to see the social worker at the nearest medical facility.  

Post-service private medical records show inpatient and outpatient treatment for psychiatric disorder in 2006, including diagnoses of paranoid schizophrenia and psychotic disorder.  Also, the Veteran has reported that he received post-service inpatient psychiatric treatment at Southwestern State Hospital in Thomasville, Georgia sometime in the 1980s and more generally appears to allege that he has continued to experience psychiatric symptomatology from military service until the present.  Consequently, a VA psychiatric examination is necessary prior to final adjudication of this claim.   38 C.F.R. § 3.159(c)(4).

Prior to arranging for the examination, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for psychiatric disability since service separation and should secure copies of complete records of the treatment or evaluation from all sources identified.  Also, the RO/AMC should specifically request any available inpatient (i.e. clinical) records of psychiatric treatment at Madigan Army Hospital during 1980 from the National Personnel Records Center (NPRC).  Additionally, subject to the furnishing of an appropriate release, the RO/AMC should request any available records of psychiatric treatment of the Veteran at Southwestern State Hospital from October 1982 until December 1989.   Moreover, as it is clear from the record that the Veteran receives Social Security Administration (SSA) benefits as a result of his psychiatric disability, the RO/AMC should obtain the Veteran's complete SSA file.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for psychiatric disability since service separation and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  The claims folder should contain documentation of all attempts made to obtain records.

2.  The RO/AMC should specifically request any available inpatient (i.e. clinical) records of psychiatric treatment of the Veteran at Madigan Army Hospital during 1980 from the National Personnel Records Center (NPRC).  The claims folder should contain documentation of all attempts made to obtain records.

3.  The RO/AMC should obtain any records pertaining to the Veteran from the Social Security Administration (SSA).

4.  Subject to the furnishing of an appropriate release, the RO/AMC should request any available records of psychiatric treatment of the Veteran at Southwestern State Hospital in Thomasville, Georgia from October 1982 until December 1989.   

5.  The RO/AMC should arrange for a VA examination by a psychiatrist or psychologist to determine the likely etiology of any current psychiatric disability.  The RO/AMC should ensure that the examiner is given access to the complete claims file, including any pertinent information in Virtual VA.  The examiner should review the file, including the service treatment records, post-service treatment records, the contentions of the Veteran and his representative and any other information deemed pertinent.  Any indicated tests should be performed.  The examiner should then provide an opinion as to whether any current psychiatric disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for the opinion given.

6.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


